Citation Nr: 1204544	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  01-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for adenocarcinoma of the prostate, to include as secondary to service connected retained metallic shrapnel of the left aspect of the prostate gland


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.   

By rating action in August 2000 entitlement to service connection for retained metallic shrapnel of the left aspect of the prostate gland was granted.  In addition entitlement to service connection for adenocarcinoma of the prostate, to include as secondary to the retained metallic shrapnel of the left aspect of the prostate gland was denied.  

Subsequently by rating action in September 2001, the issue of entitlement to service connection for adenocarcinoma of the prostate, to include as secondary to the service connected retained metallic shrapnel of the left aspect of the prostate gland was reconsidered under the criteria of the VCAA and again denied.

This claim has subsequently been remanded by the Board for additional development in October 2003, October 2005, March 2008, and June 2010.  This development has been completed and the claim has been returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of prostate cancer. 

2.  The Veteran did not experience symptoms of prostate cancer during service or continuous symptoms of prostate cancer since separation from service. 

3.  The Veteran's prostate cancer is not causally or etiologically related to service. 

4.  The Veteran's prostate cancer is not causally or etiologically related to his service-connected retained metallic shrapnel of the left aspect of the prostate gland, nor was it aggravated by the service-connected retained metallic shrapnel of the left aspect of the prostate gland.


CONCLUSION OF LAW

The Veteran's current prostate cancer disability was not incurred in or aggravated by service, nor was it caused by or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supplement 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The record shows that VCAA letters dated May and June 2001, July 2008, and June 2010, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the November 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decisions, statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, and post-service records including his records from his private medical providers and the VAMC.  The record also shows that while the appeal was in remand status the RO/AMC substantially complied with the Board's remand directions.   See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was afforded VA examinations in May 2000, November 2005, and February 2006.  In addition, the February 2006 VA examiner supplemented his examination with addendums in February 2006 and February 2010 to address specific questions raised by the Board as to whether it was;

1. at least as likely as not that radiotherapy for adenocarcinoma of the prostate was precluded or hampered by the presence of the retained metallic shrapnel in the left aspect of the prostate and if so to what degree? 

2. at least as likely as not that the presence of prostatic shrapnel precluded the use of MRI or other diagnostic testing such that any such preclusion would have resulted in an aggravation of the adenocarcinoma of the prostate?

3. At least as likely as not (50 percent or greater probability) that the adenocarcinoma of the prostate was aggravated by an inability to undertake radiation therapy because of retained metallic shrapnel of the left aspect of the prostate gland?

4. at least as likely as not (50 percent or greater probability) that the adenocarcinoma of the prostate was aggravated or increased beyond its natural progress due to a delay in diagnosis because of an inability to undergo a MRI study due to the retained metallic shrapnel of the left aspect of the prostate gland?  

These examinations and addendums are adequate to adjudicate the claim because they were based on thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided etiology opinions with rationales.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, Dyment, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  In addition the Veteran has been provided with VA examinations.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Thus, the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disabilities on the one hand and the condition said to be proximately due to the service-connected disability on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Background

The Veteran has a current diagnosis of prostate cancer as documented by the VA treatment records.  The Veteran contends that his prostate cancer is causally related to his service connected retained metallic shrapnel of the left aspect of the prostate gland.  Specifically, the Veteran asserts that his doctor in 1994-1995, informed him that because of the retained metallic shrapnel he could not undergo radiation therapy or surgery to treat his prostate cancer.  As a result his prostate cancer was aggravated and the retained metallic shrapnel contributed to the severity of his prostate cancer.  After a review of all the lay and medical evidence, the Board finds that the Veteran's prostate cancer is not causally or etiologically related to the Veteran's active service or to his service-connected retained metallic shrapnel of the left aspect of the prostate gland and there is no evidence that his prostate cancer has been aggravated by his service-connected disabilities.

The service medical evidence reveals that the Veteran was twice wounded during World War II and received multiple shell fragment wounds (SFWs) to his thighs and buttocks.  Service connection was established for these injuries.

The service records are entirely silent as to any complaints, treatment, or diagnosis of prostate cancer.

VAMC treatment records in May 1995 noted that X-rays in November 1994 revealed evidence of prostate cancer and the impression of a retained metallic fragment in the prostate gland.  

In November 1999 the Veteran filed a claim for service connection noting that he had prostate cancer which could not be treated by radiation or by surgery due to retained metallic fragments in the organ.

A May 2000 VA examination noted that a CT scan documented the presence of a retained metallic fragment in the left lobe of the prostate gland.  Six years prior the Veteran was found to have elevated PSA readings.  He underwent a biopsy which confirmed he had prostate cancer.  His physician recommended a radical prostectomy although he gave the Veteran the options of radiation therapy or watchful waiting.  The Veteran saw a radiologist who told him that he could not be treated with radiation because of the presence of the retained shrapnel.  He also apparently told the Veteran that surgery was not possible because of the presence of the retained shrapnel.  The Veteran decided to do nothing at the time.  He eventually received treatment with Zoladex.  After a period of treatment with a suitable decrease in his PSA, treatment stopped.

The Veteran had recently been seen at the urology clinic and a PSA was ordered to determine whether he should go on continuous vs intermittent hormone treatment. The examiner noted that the Veteran believed that the presence of the retained shrapnel altered the potential treatment for his prostate cancer and led to impotency, hair loss, etc., from the hormonal management of his malignant cancer.  The examiner noted further that the Veteran did not suggest that the retained shrapnel caused his prostate cancer.

Examination revealed the prostate gland to be relatively flat and with indistinct margins.  There was no specific induration.  The impression was adenocarcinoma prostate; retained shrapnel prostate gland.  The examiner noted that he had personally never seen a retained shrapnel fragment in the prostate gland as an isolated pelvic injury and he doubted that there was any published or available statistics to link the formation of prostate cancer with the presence of a retained shrapnel fragment.  The examiner concluded that the presence of a retained shrapnel fragment was a coincident and not part of a cause and effect relationship.  As the initial treating urologist recommended surgery, the examiner opined that, "I do not think that the presence of the shrapnel has prevented that option from being carried out.  Indeed, if I saw a patient de novo with prostate shrapnel and prostate cancer, I would not give undue thought to altering the surgical approach if this was otherwise indicated.  Not being a radiation oncologist, I cannot state that the presence of the shrapnel would preclude external radiation.  This option would have to be obtained from that specialist."

At a February 2006 VA examination, the examiner noted that the Veteran had a 10 year history of prostate cancer  Apparently one piece of shrapnel fragment penetrated the pelvic area and supposedly was residing in part of the prostate.  The claims file revealed a very favorable prostate cancer Gleason scale of 4.  The Veteran had been treated with Zoladex and follow up examinations since have indicated minimal symptoms of prostate cancer.  The examiner noted that the question arose as to whether the retained shrapnel fragment in the left aspect of the prostate gland was causative of the Veteran's adenocarcinoma of the prostate gland.

The examiner noted that he had reviewed the claims file which included a statement in 1994 that a CAT scan of the pelvis demonstrated the shrapnel in the prostate.  The examiner noted that he had not seen the actual report from the radiologist; however the urologist's report indicated that this was the case.  Because of shrapnel in the prostate, radiation therapy was not elected for treatment.  The Veteran did not have surgery and elected hormonal treatment therapy.  It was now over ten years since he was treated and the Veteran had done very well with the adenocarcinoma of the prostate gland.  Most recent PSAs were slightly elevated.  The examiner noted that with his understanding of adenocarcinoma of the prostate gland and in the absence of specific symptoms that no further treatment was indicated.  The Gleason score was very favorable indicating that this was a slow growing cancer.    

The question of whether the metallic shrapnel would cause prostate cancer was considered.  The examiner opined that there was absolutely no evidence in any medical literature suggesting that a metallic fragment would cause prostate cancer.  Further, at age 85, the presence of cancer in the prostate was very common, affecting a high percentage of males at that age level.  He noted that, "the metallic shrapnel foreign body residing in this gentleman's pelvis presumably near the prostate is not a causal factor for his prostate cancer.  The examiner noted that he based his opinion on 48 years of medicine.  Further, there is no known medical evidence to suggest a metallic foreign body in a person's body would cause prostate cancer.  It also should be noted at the time of his injuries during World War II, he experienced no urinary symptoms referable to this foreign body.  There was no hematuria or dysuria or voiding difficulties.  If the foreign body penetrated his prostate at the time of the injury during World War II, I would expect this to have some hematuria, but he did not.  Therefore, whether the foreign body really is in the prostate is open to question. A repeat Cat scan of the pelvis would be required to absolutely identify the location of the foreign body at this time."

In a February 2006 addendum to the February 2006 VA examination the examiner addressed the questions of "is it at least as likely as not that radiotherapy for the Veteran's adenocarcinoma of the prostate was precluded or hampered by the presence of metallic shrapnel in the left aspect of the prostate and if so to what degree? and, "is it at least as likely as not that the presence of prostatic shrapnel precluded the use of MRI or other diagnostic testing such that any such preclusion would have resulted in an aggravation of the Veteran's adenocarcinoma of the prostate?

The examiner noted that radiation therapy was not precluded by the shrapnel foreign body.  However the radiation treatment presented an unknown risk factor which could have increased the likelihood of post radiation treatment complications.  However the Veteran chose not to undergo radiation treatment preferring what was felt to be a less risky approach.  In as much as the Veteran was still doing reasonably well, it appears he made the right choice.  The examiner opined that it was at least as likely as not, that the radiation treatment was not precluded by the shrapnel foreign body. However, radiation treatment would have been at least as likely as not an increased hazard for post-radiation complications.'

Regarding the second question the examiner noted that the MRI scanning could cause harm to structures in the prostate fossa region from the MRI magnet, causing the metallic shrapnel to migrate and cause damage to surrounding structures.  However, the magnet from the MRI would not aggravate the prostate cancer.  As stated previously, the metallic fragment was not causative for the prostate cancer.

In a February 2010 addendum to the February 2006 VA examination the examiner addressed 2 additional questions which asked:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's adenocarcinoma of the prostate was aggravated by an inability to undertake radiation therapy because of retained metallic shrapnel of the left aspect of 
the prostate gland?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's 
adenocarcinoma of the prostate was aggravated or increased beyond its natural progress due to a delay in diagnosis because of an inability to undergo a MRI study due to the retained metallic shrapnel of the left aspect of the prostate gland?  

The VA examiner noted that in order to answer the first question would require him to resort to a speculative nature.  He noted that he could not turn the clock back to 1994 or 1995 to redo the treatment that the Veteran received and to observe the outcome with a different mode of therapy.  He noted that the radiation oncologist believed that radiation therapy was of greater risk than the chemotherapy that was chosen to be given.  The Veteran was about 15 years post treatment and was still surviving with no apparent morbidity from the tumor.  The examiner noted that is and of itself, means that the chemotherapy was the right choice.  Radiation therapy would have created an uncertain possibility of significant complication.

Regarding the second question, the VA examiner noted that a diagnosis of prostate cancer was not made by MRI.  The diagnosis was made by a needle biopsy of the prostate gland to secure a core of tissue for microscopic examination.  An MRI was used to determine if possible whether the cancer had spread beyond the confines of the prostate gland capsule.  This information was used to help decide whether surgery can be done to remove all of the prostate gland with the tumor enclosed in the specimen with adequate margin of normal tissue surrounding the cancer.  Therefore the answer to the second question was that the metallic fragment in or near the prostate gland was not a cause of any delay in the diagnosis of the prostate cancer. 

Analysis

In this case, the Veteran does not allege his prostate cancer began while in the service.  Rather, he alleges his current prostate cancer developed after service and was aggravated due to the presence of a service connected retained metallic fragment in the prostate gland which prevented treatment with radiation and surgery.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his current prostate cancer to his retained metallic fragment in the prostate gland, the Board finds that the etiology of the Veteran's prostate cancer is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

The Veteran is certainly competent to testify as to symptoms that are non-medical in nature; however he is not competent to render a medical diagnosis or etiology. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's prostate cancer or between the Veteran's retained metallic fragment in the prostate gland and prostate cancer. 

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for prostate cancer.  As the preponderance of the evidence is against the claim of service connection for prostate cancer, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for adenocarcinoma of the prostate, to include as secondary to service connected retained metallic shrapnel of the left aspect of the prostate gland is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


